BY THE COURT
From the pleadings and evidence the court finds that the_Board of Education of Beaver Creek Township, Greene County, Ohio, consisted normally of five members; that George M. Shank resigned and his resignation was duly accepted on July 25, 1931 and at the next meeting, towit, on July 31, 1931, the said Edward Stafford was voted for as a member of said Board and received two affirmative votes and one member voted “Nay”. Thereafter the said Ed-W'ard Stafford at the same meeting duly took the oath of office and was inducted into the membership of said Board; that there was no objection to the taking of the oath of office and the induction; that said Stafford was duly recognized by said Board as a member and continued to attend all the meetings of said Board up to and including November 7, 1931. Said meeting was a call-' ed' meeting but did not contain any notice that a member of said Board was to be elected at said meeting. After the conclusion of all the business mentioned in the *412call, a motion was made for the election Of Erith N. Shoup as a member of said board and he received three votes. Shoup did not on said date take the oath of office nor until on November 14, 1931. He did not assume the position of a member of the Board of Education and was never recognized by the other members of said Board; but that Stafford continued to serve as a member of the Board. There is a distinction between an appointment by an outside authority and one by the body in which he serves as a member. Under these facts and circumstances we are of opinion that Stafford continues to be a member of said Board, at least as defacto member. We therefore hold that the petition in quo warranto must be dismissed. Judgment accordingly.
ALLREAD, PJ arid KUNKLE, J, concur.